DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The preliminary amendment, filed 04 November 2020, canceled claims 1-7 and added new claims 8-21.  Claims 8-21 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/04/2020 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,765,640 (cited in IDS filed 11/04/2020, hereafter ‘640). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 8-13 and 21, claim 1 of ‘640 recites the same non-aqueous patch.  Claim 3 of ‘640 recites attachment of the non-aqueous patch to the skin for 12 hours.  
Regarding instant claim 14, claim 2 of ‘640 recites the adhesive power of the patch is from 0.4N/width 25 mm to 5N/width 25 mm.
Regarding instant claim 15, claim 3 of ‘640 recites that the release ratio of lidocaine from the plaster is more than 6%, after 12 hours attachment to the skin.
Regarding instant claim 16, claim 4 of ‘640 recites that the amount of lidocaine is 0.1 to 1 mg/cm2 of the plaster.
Regarding instant claim 17, claim 5 of ‘640 recites that the plaster consists of lidocaine, isostearic acid and dipropylene glycol, an elastomer, a terpene resin, butylated hydroxytoluene, liquid paraffin and light anhydrous silicic acid.
Regarding instant claim 18, claim 6 of ‘640 recites that elastomer consists of a combination of styrene isoprene and polyisobutylene.
Regarding instant claim 19, claim 7 of ‘640 recites that the lidocaine is dissolved in the dissolving agent.
Regarding instant claim 20, claim 8 of ‘640 recites that the lidocaine, the polyalcohol and the organic acid are combined prior to the addition of the elastomer, the terpene resin, the butylated hydroxytoluene, the liquid paraffin and the light anhydrous silicic acid.
The claims of ‘640 do not specifically recite use of the non-aqueous patch for relieving pain, muscle pain, arthritic pain, or lumbar pain in an individual in need thereof, comprising applying the non-aqueous patch to the skin of an individual in need thereof.  However, the specification of ‘640 discloses that the non-aqueous patch of the claims of ‘640 can be used to relieve muscle pain (column 5, lines 1-12).  The specification of ‘640 also discloses application to an individual’s back for including 12 hours (column 11, lines 16-18).  Therefore, it would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to use the non-aqueous patch of claim 1 of ‘640 to relieve muscle pain by applying the non-aqueous patch to including a back of an individual in need thereof for including 12 hours.  The person of ordinary skill in the art would have been motivated to make those modifications because as disclosed in the specification of ‘640, the utility of the non-aqueous patch of the claims of ‘640 includes for relieving muscle pain and application of including the back.  Applicant is reminded that “the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context” (MPEP 804(II)(B)(2)(a)).  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).
Regarding the recitations “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%” (e.g. claim 12), “the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%” (e.g. claim 13), and “the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%, and the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%” (claim 21), the claims of ‘640 and the disclosed utility of non-aqueous patch of the claims of ‘640 renders prima facie obvious use of the non-aqueous patch of claim 1 of ‘640 to relieve muscle pain by applying the non-aqueous patch to including a back of an individual in need thereof for including 12 hours.  This method which is the same as the instantly claimed method would necessarily have the same characteristics, e.g., the area of the non-aqueous patch remaining on the skin compared to the area of the non-aqueous patch initially applied to the individual in need thereof is at least 90%, and the amount of lidocaine remaining in the non-aqueous patch compared to the amount of lidocaine in the non-aqueous patch immediately prior to application to the individual in need thereof is less than 80%.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/            Primary Examiner, Art Unit 1634